ON MOTION FOR REHEARING

SCHWARTZ, Chief Judge.
The defendant’s motion for rehearing correctly points out that our opinion did not sufficiently emphasize the statutory requirement under section 784.045(1)(a)1, Florida Statutes (2000), that the defendant “intentionally or knowingly” cause the great bodily harm we found had been sustained in this case. See Perez v. State, 825 So.2d 957, 958, n. 2 (Fla. 3d DCA 2002). Upon review of the record in the light of the defendant’s arguments on rehearing, however, we conclude that the evidence was sufficient to establish this element of the offense.
Rehearing denied.